DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 16 recites, inter alia, a display device comprising: a first insulating film having a first surface and a second surface opposed to the first surface: a plurality of detection electrodes arrayed in a matrix on the first surface; and a first metal wire on the second surface, wherein a first detection electrode is one of the plurality of detection electrodes, the first metal wire includes: a first widened part, a second widened part, and a first main line between the first widened part and the second widened part, the first detection electrode overlaps the first main line and the first widened part, a width of the first widened part is larger than a width of the first main line, a width of the second widened part is larger than the width of the first main line, the first detection electrode is in contact with the first widened part via a first contact hole formed in the first insulating film, and the second widened part is entirely overlapped by the first insulating film.
None of the prior art of record alone or in combination discloses the claimed invention.
Kim (US 2016/0188063) discloses a display device comprising: a first insulating film having a first surface and a second surface opposed to the first surface: a plurality of detection electrodes arrayed in a matrix on the first surface; and a first metal wire on the second surface, wherein a first detection electrode is one of the plurality of detection electrodes. However, Kim does not expressly disclose wherein a first widened part, a second widened part, and a first main line between the first widened part and the second widened part, the first detection electrode overlaps the first main line and the first widened part, a width of the first widened part is larger than a width of the first main line, a width of the second widened part is larger than the width of the first main line, the first detection electrode is in contact with the first widened part via a first contact hole formed in the first insulating film, and the second widened part is entirely overlapped by the first insulating film, nor would it have been obvious to do so in combination.
Claims 17-27 are allowed by virtue of dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/6/2021